Appeal from an order of the Supreme Court at Special Term (Lee, Jr., J.), entered May 5, 1981 in Broome County, which denied a motion by defendants in Action No. 1 and Action No. 2 for a joint trial of the two actions. Plaintiff Nancy R. Doll allegedly sustained injuries as a consequence of two separate automobile accidents which occurred on May 9, 1978 in the City of Binghamton and October 10, 1978 in the Town of Union. Subsequently, she commenced negligence actions against defendants Jeannette and Paul Castiglione in Action No. 1 and defendant Jose L. Valencia, Jr., in Action No. 2. Thereafter, the defendants in both actions moved for an order directing a joint trial thereof. At Special Term, their motion was denied and defendants in Action No. 1 now appeal. We hold that the challenged order should be affirmed. The possibility of confusion for the jury and prejudice to plaintiff resulting from a joint trial of these actions is obvious. In this instance we have separate unrelated accidents occurring at different locations and times with each mishap presenting unique factual issues for resolution. In our judgment, under the circumstances presented, Special Term did not abuse its discretion in granting plaintiff a separate trial for each accident so that the jury involved in each case can clearly focus upon the questions presented as to one accident and reach an appropriate verdict (cf. Hill v Smalls, 49 AD2d 724, app dsmd 38 NY2d 893; Pride u Perras, 6 AD2d 842). In so ruling, we would lastly note that the cases of Thayer v Collett (41 AD2d 581) and Wyant v Jensen (25 AD2d 388) are not only factually distinguishable from the present case, but also, in each of those earlier instances, as we do here, this court affirmed discretionary orders of Special Term relative to applications for a joint trial. Order affirmed, with costs. Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.